Citation Nr: 0825154	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to the service-connected Type II 
diabetes mellitus.

2.  Entitlement to a compensable disability rating for 
hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
December 1976.

The matter of entitlement to service connection for heart 
disease, to include as secondary to the service-connected 
Type II diabetes mellitus, comes to the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision by the 
Lincoln, Nebraska, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  The matter of entitlement to a 
compensable disability rating for hearing loss of the right 
ear comes to the Board from a November 2005 RO rating 
decision.  The veteran testified at a hearing before the 
Board in July 2007.  A transcript of this hearing has been 
associated with the claims folder.

The issue of entitlement to a compensable disability rating 
for hearing loss of the right ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Heart disease was not manifested during service, nor is heart 
disease otherwise related to such service, or to the 
veteran's service-connected diabetes mellitus, Type II.  



CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by the 
veteran's active duty service, nor is heart disease 
proximately due to or caused by a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2005.  This notice did not provide the veteran 
notice of the types of evidence necessary to establish a 
disability rating or effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, in March 2006, 
the veteran was provided with notice of the types of evidence 
necessary to establish a disability rating, and the type of 
evidence necessary to establish an effective date.   In light 
of the foregoing, despite initial inadequate notice provided 
to the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service VA and private medical records.  The 
evidence of record also contains VA examinations performed in 
June 1993 and August 2005.  The August 2005 examination 
report obtained is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Contrary to the arguments 
made by the veteran and his representative, the August 2005 
VA examination rendered an opinion as to the relationship 
between the veteran's heart disease and diabetes mellitus, 
type II.  The veteran and his representative have not made 
the RO or the Board aware of any other additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any other error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted on a direct basis if it is shown that the veteran 
suffers from disability resulting from injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be awarded on a 
secondary basis for disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
heart disease, as secondary to his service-connected diabetes 
mellitus, Type II.  Service connection is in effect for 
diabetes mellitus, Type II, rated 20 percent disabling 
effective March 8, 2005.

The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis of heart disease.  One 
the contrary, a service Report of Medical Examination for 
separation purposes dated in September 1976 reflects that the 
veteran's heart was clinically evaluated as normal.  
Likewise, a service Report of Medical History for separation 
purposes dated in September 1976 reflects that the veteran 
checked the 'no' box for palpitation or pounding heart.  

Post service private medical records from Bishop Clarkson 
Memorial Hospital dated in August 1985 reflect that the 
examiner diagnosed coronary artery disease and hypertrophic 
nonobstructive cardiomyopathy.  In October 1985, the 
diagnosis of coronary artery disease was amended to include 
status post coronary artery bypass grafting (CABG).  

The veteran underwent a VA examination in June 1993.  
Following examination of the veteran's cardiovascular system, 
the examiner found cardiac irregularity and diagnosed 
arteriosclerotic heart disease, status post CABG.  

Private medical records from Saint Elizabeth Regional Medical 
Center dated in June 2004 reflect a diagnosis of confirmed 
in-stent restenosis in the saphenous vein to the ostial 
circumflex artery.  Private medical records from Nebraska 
Heart Institute dated in January 2005 reflect a diagnosis of 
coronary artery disease, status post CABG and multiple 
interventions.  

The Board notes that a diagnosis of heart disease was 
rendered nearly 9 years after separation from service.  This 
fact weighs against each of the veteran's claim. The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no medical evidence to support an 
etiological relationship to his period of active service.  
Based on the foregoing, the Board concludes that service 
connection for heart disease on a direct basis is not 
warranted.

The veteran has also claimed that his heart disease developed 
due to his service-connected diabetes mellitus, Type II.  In 
this regard, the evidence contains conflicted medical 
opinions.  Private medical records reflect that Thomas 
Werner, M.D., submitted a statement in February 2005, 
reasoning that the veteran's diabetes is a strong 
contributing factor to his current heart condition.  

Also of record is the report of a VA examination in August 
2005.  Following physical examination, the examiner diagnosed 
coronary artery disease.  The examiner noted that the veteran 
had coronary artery disease and diabetes present at about the 
same timeframe in 1985 when he was hospitalized and underwent 
a bypass procedure.  The examiner reasoned that current 
medical science tells us that diabetes can many times play 
into coronary disease, but that usually occurs many years 
after an initial diagnosis of diabetes.  Therefore, since 
this veteran's diabetes and heart disease were both found at 
the same time, it appears less likely than not that his 
diabetes actually caused his coronary disease.  The veteran 
had a number of risk factors, and these are most likely the 
cause of his coronary disease.  The examiner opined that it 
is unknown and would be speculation to state whether the 
diabetes was an aggravating factor, as this cannot be 
determined.  The examiner went on to reason that, if this 
veteran did not have diabetes, it is still very likely he 
would have coronary disease.  The examiner could not find any 
medical considerations supporting that the coronary disease, 
specifically in this veteran, is made worse by his service-
connected diabetes.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board notes that the August 2005 VA examiner reviewed the 
available documents from the veteran's claims file while 
there is no indication that Dr. Werner did so.  Furthermore, 
the Board finds it significant that Dr. Werner's statement 
includes no rationale for his opinion.  The Board therefore 
finds that the August 2005 VA examination findings are 
entitled to more weight than the February 2005 findings by 
Dr. Werner.

The Board has considered the veteran's own lay statements to 
the effect that his heart disease is causally related to his 
active service; however, it is noted that the veteran has not 
been shown to have the medical expertise necessary to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for heart disease, to 
include as secondary to the service-connected Type II 
diabetes mellitus, is not warranted.  


REMAND

In Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, 38 U.S.C.A. § 5103 (a) notice 
requires that VA notify the veteran of the following:  (1) 
the claim is to be supported with evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) general notice of the requirements of the 
applicable diagnostic codes; (3) should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes based on the nature of 
the symptoms, the condition for which disability compensation 
is being sought, the severity of their duration, and their 
impact upon employment and daily life; and (4) examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  As the 
veteran has not received sufficient notice under Vasquez, 
such notice should be provided.

In addition, the Board notes that the veteran testified at 
his July 2007 hearing that he underwent hearing tests 
administered by the Omaha VA Medical Center (VAMC) in October 
2006.  It does not appear that these records have been 
requested.  Appropriate action is therefore necessary to 
fully assist the veteran.   See generally 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
is in compliance with the guidance set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice letter must 
explain what evidence is required to 
demonstrate the worsening of the service-
connected hearing loss and the impact of 
that worsening on the veteran's 
occupational and daily life.

2.  The RO should take appropriate action 
to request all pertinent records from the 
Omaha VAMC identified by the veteran at 
the July 2007 Board hearing.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

3.  After completion of the above, the 
RO should review the expanded record, 
to include the veteran's medical 
records.  After undertaking any further 
development which the RO may deem 
necessary, the RO should readjudicate 
the claim for an increased rating.  
Unless the benefit sought is granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


